Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony K. Rouse appeals the district court’s order denying his motion to modify his sentence pursuant to 18 U.S.C.A. § 3582(c)(2) (West 2000 & Supp.2009). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Rouse, No. 3:01-cr-00015-jpj-2 (W.D.Va. Sept. 4, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.